Title: To George Washington from Brigadier General Lachlan McIntosh, 26 April 1778
From: McIntosh, Lachlan
To: Washington, George


 
          
            A Report of the general Hospitals. 26th April 1778.
          
          
            Hospitals
            In What Time
            Mennow inHospital
            DeadandDeserted
            dischargedandsent toCamp
            Other Occurances & Remarks.
          
          
            
          
          
            Prince Town, Jersey
            From 14th Jany  to 8 april ’78
             53
             52
            135
            All the Hospitals in Jersey were removed to this.
          
          
            Easton, pensylvania
            1st May to the  10th april 1778
            
            110
            
            Removed to Bethleham 27th March last
          
          
            Bethleham
            1st Jany to  12th april ’78
             81
             25
            122
            11 Men at Shoe Factory. 2 attendg Sick & wounded Officers all the removed, by order of Dr shippey.
          
          
            Allentown
            10th March to  14th april ’78
             53
             10
             14
            no accot can be found of this Hospital before 10th March ’78 when Capt. Child came to it. the rest removed.
          
          
            Reading
            20th Sept. to  16th april ’78
             32
            132
            902
            367 Men, of those said to be discharged, were Sent to Lancaster County—and 22 had Furloughs.
          
          
            Schefferstn Heidelburg
            1st Jany to  19th april ’78
             76
              7
            103
            this is an accurate accot from the first Instito. of the Hospital
          
          
            Three Churches. Warwick
            20th Jany to  9th april 1778
            
             41
             72
            Removed 7th april. 2 Men Sent to Manheim
          
          
            Liditz
            1st Feby to  20th april ’78
             39
             83
            142
            the Accot of the first Docters cannot be found—this is a Convenient & pleasant place for an Hospital & is so near Lancaster that the Same Officer and Surgeons may attend both. that at Schefferstown & Ephraata should be removed to there both being very inconvenient
          
          
            Lancaster
            1st Jany to  26th april 1778
            203
             98
            340
            It is a qu[estio]n if those discharged from Liditz are not included in the 340 Men as they were Sent to Lancaster.
          
          
            Ephraata. Dunkerstown
            18th Decemr to  26th april ’78
             34
             57
            168
            An Inconvenient place for a Hospital.
          
          
            
            
            571
            615
            1998
            
          
          
            
          
        


sir
I have ordered all those now in Hospital who will be fit for any Duty to be Sent to Camp as soon as they can March, which may be about one half. the rest are disabled by wounds & old Chronick Disorders, unfit for any other Service than the Invalid Corps. or to be discharged which many of them request, my feelings induces me to think, that not only Humanity & gratitude, but Justice Demands some retaliation to these unfortunate Sufferers from their Country, if they should prefer Spending the remains of a Miserable Life at home with their Friends.
I have brought the Names of all the Men in the above report with the Regiments they belong to, for your Excellency’s Inspection if Necessary, & from the earliest Date they can be obtained. & have ordered the Officers Commanding at each Hospital to make such Returns regularly, so as to be at the Adjutant Generals Office by the 25th Day of every Month hereafter, to which every Officer may have recourse before

his Men are Mustered, & prevent the Inconveniencys & uncertainty hitherto Complained of.
Permit me to inform your Excelly that I think Lancaster (which includes Liditz as one Hospital) and princeton in Jersey the most Convenient & best Situated for fixed Hospitals, & that all the rest should immediately be removed to either of them, which will Save the public an amazing Expence, & furnish the Army with a Sufficient Number of good Surgeons.
The Hospitals in the Vicinity of the Camp, at Uchland, Yellow Springs & French Creek, are not included in the above Report, as they were founded since the 20th Decr last, when the Army came to the Valley Forge, they have none of the ⟨illegible⟩ of the old Hospitals prior to that Date—but Men continualy Sent to, & from the Camp which no carefull Officer can be at a loss to know, I will report them seperately when I receive a Return from Yellow Springs which was promised to be Sent me.
The arms of the Sick in Lancaster County were delivered to Mr Henry, who I am informed is appointed Armourer General by Congress. those in the other Hospitals are very few. I have the Honour to be Your Excellencys most obt Hble servt

Lachn McIntosh

